UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7322


ALFONZO BERNARD RICHARDSON,

                Petitioner - Appellant,

          v.

A J PADULA, Warden Lee County Corr Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:09-cv-02799-CMC)


Submitted:   February 10, 2011              Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alfonzo Bernard Richardson, Appellant Pro Se. James Anthony
Mabry, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alfonzo       Bernard     Richardson          seeks        to    appeal     the

district      court’s     orders      accepting       the    recommendation         of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2006) petition and denying reconsideration.                        The orders are not

appealable      unless        a   circuit       justice       or     judge       issues     a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).                   A

certificate        of     appealability         will        not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the      merits,   a   prisoner     satisfies         this      standard    by

demonstrating        that     reasonable        jurists      would       find    that     the

district      court’s     assessment      of    the    constitutional            claims    is

debatable     or     wrong.       Slack   v.     McDaniel,         529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at   484-85.         We   have    independently        reviewed          the    record    and

conclude that Richardson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3